 

Exhibit No. 10.01

 

 

Amendment to Loan DOCUMENTS

 

THIS AMENDMENT to Loan Documents (this “Amendment” or the “March 2012
Amendment”) is entered into as of March 23, 2012 (the “March 2012 Amendment
Date”), by and between SILICON VALLEY BANK, a California corporation (“Bank” or
“Silicon”), and ENCISION INC., a Colorado corporation (“Borrower”). Borrower’s
chief executive office is located at 6797 Winchester Circle, Boulder, CO 80301.

 

Recitals

 

A.          Borrower and Bank are parties to that certain Loan and Security
Agreement dated as of November 10, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) in effect between
Borrower and Bank.

 

B.          Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

 

C.          Borrower has requested that Bank amend the Loan Agreement to extend
the Revolving Line Maturity Date, as set forth in Section 2.1 below; all as more
fully set forth herein.

 

D.          Bank has agreed to so amend such provision of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.          Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement. The term
“March 2012 Amendment Date” as defined above hereby is incorporated into the
Loan Agreement.

 

2.          Amendment to Loan Documents.

 



1

 

 

2.1          Extension of Revolving Line Maturity Date. The definition of
Revolving Line Maturity Date set forth in Section 13.1 of the Loan Agreement,
which definition currently reads as follows (italics added):

 

“ “Revolving Line Maturity Date” is March 23, 2012. ”

 

hereby is amended and restated in its entirety to read as follows:

 

“ “Revolving Line Maturity Date” is May 23, 2012. ”

 

 

3.          Limitation of Amendment.

 

3.1          The amendment set forth in Section 2 above, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

 

3.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents (as amended by this
Amendment, as applicable) are hereby ratified and confirmed and shall remain in
full force and effect.

 

4.          Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

 

4.1          Immediately after giving effect to this Amendment, (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default has occurred and is continuing;

 

4.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Documents, as amended by
this Amendment;

 

4.3          The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

4.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Documents, as amended
by this Amendment, have been duly authorized;

 



2

 

 

4.5          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Documents, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

4.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Documents, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

 

4.7          This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

5.          Release by Borrower. Borrower hereby agrees as follows:

 

5.1          FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever
relieves, releases, and discharges Bank and its present or former employees,
officers, directors, agents, representatives, attorneys, and each of them, from
any and all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

 

5.2          In furtherance of this release, Borrower expressly acknowledges and
waives any and all rights under Section 1542 of the California Civil Code, which
provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
EXPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” (Emphasis added.)

 

(and the equivalent thereof, if any, under the laws of any other applicable
jurisdiction).

 



3

 

 

5.3          By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.

 

5.4          This release may be pleaded as a full and complete defense and/or
as a cross-complaint or counterclaim against any action, suit, or other
proceeding that may be instituted, prosecuted or attempted in breach of this
release. Borrower acknowledges that the release contained herein constitutes a
material inducement to Bank to enter into this Amendment, and that Bank would
not have done so but for Bank’s expectation that such release is valid and
enforceable in all events.

 

5.5          Borrower hereby represents and warrants to Bank, and Bank is
relying thereon, as follows:

 

(a)          Except as expressly stated in this Amendment, neither Bank nor any
agent, employee or representative of Bank has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Amendment.

 

(b)          Borrower has made such investigation of the facts pertaining to
this Amendment and all of the matters appertaining thereto, as it deems
necessary.

 

(c)          The terms of this Amendment are contractual and not a mere recital.

 

(d)          This Amendment has been carefully read by Borrower, the contents
hereof are known and understood by Borrower, and this Amendment is signed
freely, and without duress, by Borrower.

 



4

 

 

(e)          Borrower represents and warrants that it is the sole and lawful
owner of all right, title and interest in and to every claim and every other
matter which it releases herein, and that it has not heretofore assigned or
transferred, or purported to assign or transfer, to any person, firm or entity
any claims or other matters herein released. Borrower shall indemnify Bank,
defend and hold it harmless from and against all claims based upon or arising in
connection with prior assignments or purported assignments or transfers of any
claims or matters released herein.

 

6.          Fee. In consideration for Bank entering into this Amendment,
Borrower shall pay Bank a fee in the mutually agreed amount of $2,000.00, which
fee shall be earned in full and payable concurrently with the execution and
delivery of this Amendment, and all Bank Expenses in connection herewith. Such
fee shall be non-refundable and in addition to all interest and other fees
payable to Bank under the Loan Documents. Bank is authorized to charge such fee
and such Bank Expenses to Borrower’s loan account.

 

7.          Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.          Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank of this Amendment by each party hereto.

 

[Remainder of page intentionally left blank; signature page immediately
follows.]

 



5

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

Borrower:   ENCISION Inc., a Colorado corporation             By /s/   PrintName
FredPerner   Title President & CEO  

 

 

 

Bank:   SILICON VALLEY BANK             By /s/   Print Name Daniel Harrison  
Title RM  

 

 

Signature Page

 



 

 